Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the application filed on 5/6/2021 with a priority data of 10/6/2009.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected for double patenting.
Claims 1-20 overcome the art of record and 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,083,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences is that U.S. Patent No. 10,083,467 is different is scope but steps claimed from the perspective of the same components performing the same function, and the claims in this application recite the same concept and process from the perspective of the mobile device in the prior application. Examiner respectfully asserts that claims in this application are merely drafted to reflect a broader scope, which is not patentably distinct from claims when the devices claimed perform those operations in the issued patent. 
17/313,883; a POS, a wireless access point, a  mobile device…detect a mobile device in proximity...receiving a request from the wireless access point to pair with POS…pairing the mobile device to the POS…a second request prompting the user to accept or reject transmission of data from the POS… transmit either a receipt or coupon and the mobile device storing transmitted data and displaying data to be scanned.
U.S. Patent No. 10,083,467;  a POS, a wireless access point, a  mobile device…detect mobile device…pairing with a mobile device based on highest signal strength…receiving permission from the mobile device to allow data to be communicated from the POS…transmitting data to the mobile device, and via an application on the mobile device storing, distinguishing, searching and preventing further data.

Claim Interpretation
In light of the specification the only reasonable interpretation is that the wireless access point is a hand held scanner capable of connecting to the users mobile device and the POS system. The specification explains that the scanner pairs with the mobile devices on a limited basis and displays items as they are scanned on the mobile device and the scanner sends those items to the POS system. The mobile device is not yet paired with the POS system so the scanner sends a request of the customer to pair the mobile device with the POS and a second request  prompting the user to accept or reject transmission of data via a second pairing with the POS system which provides that the customer with added protection and control of communications with his or her mobile device, thereby allowing the customer to feel more secure when shopping in the retail store. See, [0016].

Reason for Overcoming the Art of Record
The following is examiner’s statement of reasons for overcoming the art of record: At its most basic level the concept requests user permission to communicate data. However, the requests and responses from the wireless access point and POS system to the mobile device for transmitting data and the transmission of a permission from the mobile device to wireless access point and POS system are being executed in a particular scenario that the art of record did not disclose. 
The art of record discloses scanners communicating with POS systems and portable scanners that allow a user to scan product as they shop and then transfer the data to a POS system. The unique feature being claimed is a scanner that acts as a gateway device that allows pairing between a user’s mobile device and a POS system. Typically scanners at the POS do not have separate functionality to pair with the mobile device and if pairing occurs it is done via a connection with the POS system itself. There are a examples of mobile scanners that transfer data to the POS that displays a list of items, but these scanners are not typically separately  pairing with a mobile device, thus they are not sending a request prompting the user to pair with the POS system. 
Individually these steps were found in the art of record but Examiner’s search did not yield a reasonable combination of references, thus the combination of all the claimed steps would not have been obvious. 
Regarding 35 USC 101:  Under Step 2A the claims are directed to the abstract idea requesting permission to transmit data (i.e. advertising). Under Step 2B many of the elements remaining are considered extra-solution activity or a field of use limitations. However, under Step 2B the ordered combination of additional elements cannot be shown be well known, routine or conventional. The claims specify how interactions between the wireless access point (i.e. scanner), POS system and mobile devices are organized to yield a desired result -- a combination of technology that amounts to a practical application.

Prior Art
The prosecution history of application number 12/613,950 includes six office actions that apply the references similar to the applicant's inventive concept. The references are 6705520, 6950939, 6940492, 7587196, 2003/0187794, 2006/0043175, 7051932, 7113093, 2007/0050083, 7213742, 2008/0255942, 2009/0292599, 7671742, 20100094701, 7777786, 2010/0275267, 20110060636, 2012/0265623, 2006/0136546, 2010/0115602. An updated search yielded the following references.
2008/0057868: discloses automatically pairing devices.
2006/0084448: discloses pairing mobile devices with a POS based on the highest signal strength.
7343317: discloses users accepting data after it is transmitted and displayed. See, “The transmission may contain information such as a current menu and a list of currently available documents. Upon receipt at mobile terminal 20, this data may be accepted or rejected by the user. To entice a user to accept the transmitted advertising message, location information may be added to the other coupon information. As the user comes near the store, he receives the advertising message and, if the user accepts the advertising message, he can also receive the location information for free. Mobile terminal users can also agree in advance of receiving the advertising message to accept all advertising messages, or all advertising messages of a type (e.g. by type of store, type of offer, etc.).” 
2009/0254428: discloses users accepting data after it is transmitted and displayed. See, “The system for delivering content to a user of claim 1, wherein: the point of sale device is further configured to receive an input from the user accepting a coupon included in the advertising content.”
2003/0004808: discloses users accepting data after it is transmitted and displayed.  See, “This transmission can be carried out via so-called SMS simple short messages. The consumer receives the discount offer on the screen of his/her portable phone, a key on the keyboard is used to validate the acceptance of this offer and store it in the phone's memory (built-in memory, SIM card or other).” [0107].
2009/0132362: discloses users opting in to received email and other forms of alerts in the future. See “For example, metadata can be associated to artifacts stored in the artifacts database 304. The metadata can be leveraged to trigger a secondary call-to-action, e.g., to encourage user behavior. For example, it may be desired for a user to enter an email address, accept coupon/rewards, opt-in for alerts and notification, etc. When an artifact is sent to a user, the metadata associated with the artifact can provide the additional dynamic next steps (e.g., through a user interface screen) to provoke the desired user action.” [0029].
9,741,028: An assignee search yielded Web, which discloses similar steps related to a purchase transaction. The priority date of Web is after the priority date of this application.
2010/0057872: discloses that if the delivery control options are not set for the receiving device, then the user may be prompted to accept, reject, delay/postpone or schedule delivery of the media file being transmitted, but the request is sent over the internet and the reference lacks the arrangement of devices that are claimed.
2006/0101447: discloses per-event synchronization where a user can accept or reject the synchronization, but the request is sent over the internet and the reference lacks the arrangement of devices that are claimed.
2011/0060641: discloses sending coupons for savings on future products and receipts. The reference discloses interaction between a POS, loyalty programs, payment processors and mobile devices. The scanner is part of the POS systems and the reference is not pairing or using one device as a gateway to pair with another device.
2005/0160014: discloses matching coupons and sales items. A UPC scanner connected to a cell-phone is discloses for the user scan products as the shop. 
2011/0208599: disclose a mobile device, POS and scanner where the scanner is used to read a barcode to connect the mobile device and the scanner. The scanner is part of the POS system and works with an interceptor device for the POS to receive product barcodes scanned by the mobile device and does transmit or receive permission data from the mobile device.
2008/0133366: discloses users selecting coupons for redemption at a retail location. Once selected, a barcode corresponding to a selected coupon is rendered so that it can be identified by a scanner.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688